Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 11/15/2021.
Claims 1, 4, 21, 33, 37-44, and 46-53 are pending. Claims 2-3, 5-20, 22-32, 34-36, and 45 have been canceled. Claims 46-53 are new. Claims 38-43 have been withdrawn. Claims 1, 4, 21, 33, 37, 43, and 44 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)). 
Claim 44 reciting “a thickness of the intermediate layer is in a range from 1 nm to 10 nm” constitutes new matter due to lack of adequate support. Applicant’s specification describe the intermediate layer has “a thickness of about 1 to 50 nm” (¶ 28, 50, 56, 58, 60). However, the original disclosure does not explicitly describe a thickness of 1 nm to 10 nm or any exemplary embodiment for a thickness of 10 nm. No significance of the 10 nm thickness is described for the intermediate layer. In this scenario, the generic disclosure of “about 1 nm to 50 nm” does not clearly support a claim directed to a subgenus range of “1 nm to 10 nm.” Therefore, the 
Claim 51 reciting “the metal layer is formed of at least a layer of copper and the bottom electrode is formed of at least a layer of polysilicon” constitutes new matter due to lack of adequate support. Applicant’s disclosure generically listing the material of the metal layer and the bottom electrode may be the same or different and include “one or more layers of conductive material, such as polysilicon, aluminum, copper, titanium, tantalum, tungsten, cobalt, molybdenum, carbon, tantalum nitride, nickel silicide, cobalt silicide, TiN, WN, TiAl, TiAlN, TaCN, TaC, TaSiN, metal alloys such as aluminum copper alloy, other suitable material, and/or combinations thereof” (¶ 23). While both copper and polysilicon are listed in the group of materials Applicant disclosed as possible material choice for the metal layer and/or the bottom electrode, the specific combination of using copper to form the metal layer and using polysilicon to form the bottom electrode is not specifically described. No significance of the specific combination of material has been disclosed. In this scenario, the generic laundry list disclosure of conductive material for either the metal layer or the bottom electrode, does not constitute adequate written description of the claimed species directed to a specific embodiment in which the metal layer is formed of copper and the bottom electrode is formed of polysilicon. Therefore, claim 51 reciting a particular species not specifically describe in the disclosure lacks adequate support.
Applicant may overcome the 112(a) rejections by deleting the limitations containing new matter.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 4, 21, 33, 37, 44, and 46-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21, and 37 reciting “the intermediate layer has a second surface opposite to the first surface that is in contact with the metal layer” appears to define “the first surface” to be in contact with the metal layer. However, the first surface that is in contact with the selector layer and the insulating layer is not in contact with the metal layer. Rather, according to the disclosure, it is the “second surface” that is in contact with the metal layer. Therefore, it is unclear from the claim language which surface should be in contact with the metal layer. 
Applicant is advised to amended the claim language to clearly define the second surface is contact with the metal layer
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 21, 37, 46, 47, 50, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai US 2017/0117328 A1 (Terai’328) in view of Park et al. US 2011/0147692 A1 (Park).

    PNG
    media_image1.png
    341
    475
    media_image1.png
    Greyscale

In re claim 1, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140); 
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the selector layer SW1 and over the through hole (space where pillar 140 is located); and
a metal layer (metal layer of 120, ¶ 82,175) disposed over the selector layer SW1, wherein

the metal layer (metal layer of 120, ¶ 82,175) extends wider than a diameter of the through hole (see FIGs. 2 & 3, conductive line 120 extending in the y-direction is wider than the pillar 140 in the y-direction).
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 discloses the conductive line 120 include a metal layer and a conductive barrier layer covering at least a portion of the metal layer (¶ 82,175), wherein the conductive barrier layer teaches the claimed intermediate layer. Terai’328 does not explicitly disclose the intermediate (barrier) layer covers the entire bottom surface of the metal layer, the intermediate layer has a first (bottom) surface that is in contact with the selector layer such that the intermediate layer extends wider than the diameter of the through hole, a first region of the first (bottom) surface of the intermediate/barrier layer is in contact with the selector layer SW1 and a second region of the first (bottom) surface of the intermediate/barrier layer surrounding the first region is in contact with the insulating layer 160.
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 to cover the entire bottom surface of the metal layer 137 (see FIG. 7-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Terai’328’s bit line 120 to 

    PNG
    media_image2.png
    748
    1026
    media_image2.png
    Greyscale

The above FIG. 3 of Terai’328 showing the cross-sectional view along the y-direction is modified to include the coextensive barrier layer under the metal layer for the conductive line 120 as taught by Park.
As such, the combination teaches the intermediate layer has a first (bottom) surface that is in contact with the selector layer SW1 and the insulating layer 160, the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, the intermediate layer extends wider than a diameter of the through hole (intermediate layer of 120 extending in the y-direction is wider than the pillar 140 in the y-direction), a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the selector layer SW1 and a second region R2 of the first (bottom) surface) of the intermediate layer surrounding the first region R1 is in contact with the insulating layer 160.




In re claim 21, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a bottom electrode 110; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140);
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142 in the through hole (space where pillar 140 is); 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the selector layer SW1 and over the through hole (space where pillar 140 is located); and 
a metal layer (metal layer of 120, ¶ 82,175) disposed over the selector layer SW1, wherein
the intermediate layer (barrier layer of 120) has a first (bottom) surface and a second (top) surface opposite to the first (bottom) surface “that is in contact with the metal layer” (as best understood, i.e. the second/top surface of the barrier is in contact with the metal layer in the conductive line 120).
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final 
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 discloses the conductive line 120 include a metal layer and a conductive barrier layer covering at least a portion of the metal layer (¶ 82,175), wherein the conductive barrier layer teaches the claimed intermediate layer. Terai’328 does not explicitly disclose the intermediate (barrier) layer covers the entire bottom surface of the metal layer such that the intermediate layer extends beyond the through hole, the intermediate layer has a first (bottom) surface that is in contact with the selector layer and the insulating layer such that the first surface extends beyond the through hole, a first region of the first (bottom) surface of the intermediate/barrier layer is in contact with the selector layer SW1 and a second region of the first (bottom) surface of the intermediate/barrier layer surrounding the first region is in contact with the insulating layer 160.
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 to cover the entire bottom surface of the metal layer 137 (see FIG. 7-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Terai’328’s bit line 120 to be coextensive with the metal layer so as to cover the entire bottom surface of the metal to prevent undesirable diffusion as taught by Park. 

    PNG
    media_image3.png
    737
    1026
    media_image3.png
    Greyscale

The above FIG. 3 of Terai’328 showing the cross-sectional view along the y-direction is modified to include the coextensive barrier layer under the metal layer for the conductive line 120 as taught by Park.
As such, the combination teaches the intermediate layer extends beyond the through hole (intermediate layer beyond the pillar 140 in the y-direction), and the intermediate layer has a first (bottom) surface that is in contact with the selector layer SW1 and the insulating layer 160, the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, the first (bottom) surface of the intermediate layer extends beyond the through hole (bottom surface of intermediate layer extending beyond the pillar 140 in the y-direction), and a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the selector layer SW1 and a second region R2 of the first (bottom) surface of the intermediate layer surrounding the first region R1 is in contact with the insulating layer 160.

In re claim 37, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 

a first insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the first insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the first insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140); 
a first heater HE1 (¶ 88) disposed in the through hole over the bottom electrode 110; 
a first phase change material layer 142 (¶ 86) disposed in the through hole over the first heater HE1; 
a first selector layer SW1 (¶ 89) disposed over the first phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the first selector layer SW1 and over the through hole (space where pillar 140 is located), and 
the intermediate layer (barrier layer of 120) has a first (bottom) surface and a second (top) surface opposite to the first (bottom) surface “that is in contact with a metal layer” (as best understood, i.e. the second/top surface of the barrier is in contact with the metal layer in the conductive line 120), and
the metal layer (metal layer of 120, ¶ 82,175) is disposed over the first selector layer SW1, wherein the metal layer extends beyond the through hole (metal layer of conductive line 120 extending in the y-direction beyond the pillar 140).
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 discloses the conductive line 120 include a metal layer and a conductive barrier layer covering at least a portion of the metal layer (¶ 82,175), wherein the conductive barrier layer teaches the claimed intermediate layer. Terai’328 does not explicitly disclose the intermediate (barrier) layer covers the entire bottom surface of the metal layer such that the 
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 to cover the entire bottom surface of the metal layer 137 (see FIG. 7-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Terai’328’s bit line 120 to be coextensive with the metal layer so as to cover the entire bottom surface of the metal to prevent undesirable diffusion as taught by Park. 

    PNG
    media_image3.png
    737
    1026
    media_image3.png
    Greyscale


As such, the combination teaches the intermediate layer extends beyond the through hole (intermediate layer beyond the pillar 140 in the y-direction) and has a first (bottom) surface that is in contact with the first selector layer SW1 and the first insulating layer 160, the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the first selector layer SW1 and a second region R2 of the first (bottom) surface of the intermediate layer surrounding the first region R1 is in contact with the first insulating layer 160.

In re claim 46, Terai’328 discloses (e.g. FIGs. 2-4) wherein the selector layer SW1 comprises a solid-electrolyte material containing one or more of Ge, Sb, S, Te or a chalcogenide (¶ 91, 95). 

In re claim 47, Park teaches (FIGs. 3A & 3B) wherein the intermediate layer 135 has a same width as the metal layer 137 and the second (top) surface is completely in contact with the metal layer 137.

In re claim 50, Terai’328 discloses (FIGs. 2-4) the phase change material layer 142 comprises a chalcogenide alloy (¶ 87).

In re claim 52, Terai’328 discloses (FIGs. 2-4) the selector layer SW1 has a same width as the phase change material layer 142.

.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Terai’328 and Park as applied to claim 1 above, and further in view of Sorada et al. US 2012/0199805 A1 (Sorada).
In re claim 33, Terai’328 discloses (e.g. FIGs. 2-4) the insulating layer 160,165,170 surrounding the memory cell may be a silicon oxide layer (¶ 169). Terai’328 does not explicitly disclose the insulating layer is comprised of fluorine-doped silicate glass. 
However, Sorada discloses (FIG. 2) an insulating layer surrounding a memory cell 106 is comprises plasma SiO-2, FSG, or SiON having lower dielectric constant (¶ 56). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s insulating layer 160,165,170 using FSG (fluorine doped silicate glass) instead of conventional silicon oxide for lower dielectric constant as taught by Sorada. It would be obvious to use a lower k dielectric such as FSG instead of conventional silicon oxide as the lower dielectric constant can reduce undesirable capacitive coupling between conductive layers as is well-known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328 and Park as applied to claim 1 above, and further in view of Lowrey US 2003/0047762  A1. 

However, Lowrey teaches a phase change memory device comprising a conductive line 28 that is covered by a diffusion barrier 26 on the bottom surface, wherein the barrier layer 26 has a thickness of 10 to 500 Å (¶ 29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s conductive diffusion barrier to a thickness of 10 to 500 Å as suitable for forming a diffusion barrier as taught by Lowrey. The claimed range of 1 nm to 10 nm is obvious over Lowrey’s overlapping range of 1 nm to 50 nm. It would be obvious to form the barrier layer to have thickness of 1 nm to 10 nm as appropriate to form an adequate diffusion barrier while reducing overall thickness of the device. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.


Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328 and Park as applied to claims 1 and 4 above, and further in view of Terai et al. US 2017/0237000 A1 (Terai’000).
In re claim 48, Terai’328 teaches (FIGs. 2-4) the insulating layer 160,165,170 surrounding the heater HE1, the phase change material layer 142, and the selector layer SW1 in the through hole (space occupied by the pillar 140).  
Terai’328 does not explicitly disclose the insulating layer 160,165,170 is not in contact with the substrate 102. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate peripheral circuits in the substrate under Terai’328’s memory cells to provide control circuitries for the memory device as taught by Terai’000. 
As such, additional circuit layers associated with the peripheral circuits including insulating layers 50,80 (see FIG. 2B of Terai’000”) would be provided between the substrate 100 and the insulating layer 230 that surrounds the memory cell pillars. It would be obvious to provide the insulating layers 50,80 to electrically isolate Terai’328’s memory cell pillars from underlying control circuits. Therefore, the insulating layer 160,165,170 surrounding the through hole (space occupied by the memory pillars) is not in contact with the substrate 102 due to the presence of additional insulating layers provided for electrical isolation between the memory cells and underlying peripheral circuits as taught by Terai’000.

In re claim 49, Terai’328 teaches (FIGs. 2-4) the memory device is formed on the substrate 102. Terai’328 does not explicitly disclose the substrate is a semiconductor-on-insulator substrate. 
However, Terai’000 teaches (FIGs. 2A-2B) a phase change memory formed on a substrate 100, wherein the substrate can be a SOI substrate (¶ 28). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s substrate 102 as a SOI substrate as a well-known choice of substrate for forming memory devices as taught by Terai’000. Furthermore, it would be obvious 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328 and Park as applied to claim 1 above, and further in view of Tortorelli et al. US 2019/0035851 A1 (Tortorelli).
In re claim 51, Terai’328 teaches the claimed invention including phase change memory cell 140 disposed between a lower conductive line 110 (bottom electrode) and an upper conductive line 120 (metal layer). Terai’328 further discloses the conductive lines 110,120 may include copper (¶ 82). 
Terai’328 does not explicitly disclose the bottom conductive line (bottom electrode) is formed of at least a layer of polysilicon. 
However, Tortorelli teaches (FIG. 1) a resistive memory cell between a bottom conductive line 104 and a top conductive line 106, wherein the top conductive line 106 include copper (¶ 16), and the bottom conductive structure includes metal line 104 and a metal electrode 108 that include polysilicon (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s bottom conductive structure by further incorporating a conductive layer formed of polysilicon placed adjacent to the conductive line 110 as taught by Tortorelli. The provision of the additional conductive layer would be beneficial to improve the electrical contact to the bottom terminal of the memory cell. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 21 and 37, Applicant argue Terai’328, Terai’000 and Park do not teach arrangement of the intermediate layer relative to the selector layer and the insulating layer as recited in the amended claims. 
This is not persuasive. Terai’328 specify the provision of a conductive barrier layer covering at least a portion of the metal layer for the conductive line 120 (¶ 82,175). While Terai’328 does not show the conductive barrier layer would be patterned to be coextensive with the conductive line pattern 120, Park specifically shows (see FIGs. 2-3) a top conductive line including a diffusion barrier layer 135 formed under the metal layer 137, wherein the barrier layer 135 is patterned to be coextensive with metal layer 137 and cover the entire bottom surface of the metal layer 137 (see FIG. 7-8).
As such, it would be obvious to provide a diffusion barrier to cover the entire bottom surface of Terai’328’s conductive line 120 so as to prevent diffusion as taught by Park. 
The combination would thus teach a conductive line 120 comprising a barrier layer that is co-extensive with a metal layer as depicted in the modified version of Terai’328s FIG. 3 shown below.

    PNG
    media_image3.png
    737
    1026
    media_image3.png
    Greyscale

The barrier layer teaches the claimed “intermediate layer” layer, wherein 
the intermediate layer has a first (bottom) surface that is in contact with the selector layer SW1 and the insulating layer 160, 
the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, 
the first (bottom) surface of the intermediate layer extends beyond the through hole (bottom surface of intermediate layer extending beyond the pillar 140 in the y-direction), and 
a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the selector layer SW1 and a second region R2 of the first (bottom) surface) of the intermediate layer surrounding the first region R1 is in contact with the insulating layer 160.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815